It is ordered and adjudged that these appeals as of right be, and the same hereby are, dismissed for the reason that no debatable constitutional question is involved.

Appeals dismissed.

. Weygandt, C. J., Middleton, Taft, Hart Zimmerman, Stewart and Lamneck, JJ., concur,
Both counsel comment at length on the decision of this court in the case of Athens Home Telephone Co. v. Peck, Tax Commr., 158 Ohio St., 557, 110 N. E. (2d), 571. This case is not mentioned in the opinion of the Board of Tax Appeals. The obvious reason for this is that the board announced its decision on January not enter into the act of transportation itself.”